546 S.E.2d 101 (2000)
353 N.C. 265
Susan F. JOHNSON
v.
The TRUSTEES OF DURHAM TECHNICAL COMMUNITY COLLEGE.
No. 474P00.
Supreme Court of North Carolina.
December 20, 2000.
George W. Miller, George W. Miller, III, Durham, for Trustees of Durham Technical Community College.
*102 Stewart W. Fisher, Caitlyn Fulghum, Durham, for Johnson.
Prior report: 139 N.C.App. 676, 535 S.E.2d 357.

ORDER
Upon consideration of the conditional petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 20th day of December 2000."